PER CURIAM:
The claimant, James W. King, seeks an award of $1,557.00 form the respondent, Division of Highways, for damage to his 1988 Chevrolet Beretta. The damage occurred on July 19, 1996, at 7:15 a.m., while the claimant’s wife, Barbara Jean King, was driving the vehicle. Mrs. King testified that she was traveling approximately twenty-five miles per hour when the vehicle struck a large hole as she proceeded through an intersection. Mrs. King also noted that she was unaware of the hole because the roadway was covered with water. Photographs of the intersection indicated that the hole extended across the entire road.
As a result of the collision, the vehicle sustained severe engine damage. According to Mrs. King, the damage was covered by the claimant’s automobile insurance, and his total out-of-pocket loss was $350.00.
Harold Swidler, a transportation crew chief for the respondent, described Route 17/21 as a *166top priority two-lane road in Marion County, West Virginia. According to Mr. Swidler, numerous heavy trucks through this area and cause great harm to the pavement surface. The record also indicated that the roadway was in poor condition because the respondent had installed a drainage system under the road, and it had not yet surfaced the disturbed area.
The law of West Virginia is well settled that the State is not a guarantor of the safety of the or motorists upon its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). However, the State does have a duty to exercise reasonable care and diligence in the maintenance of its highways under all circumstances. Adams vs. Dept. of Highways, 14 Ct. Cl. 214 (1982); Hobbs vs. Dept. of Highways, 13 Ct. Cl. 27 (1979).
After a careful review of all the evidence, this Court finds that the respondent did not act in a reasonable and prudent manner by leaving the roadway in a condition as depicted by the claimant’s photographs. Based on the poor condition in which the respondent left the roadway, it was reasonably foreseeable that a vehicle could be damaged. Therefore, the Court makes an award to the claimant in the amount of $350.00.
Award of $350.00.